El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
El 17 de marzo de 1928, la Corte de Distrito de Areeibo dictó sentencia en la que declaraba que los demandados no tenían derecho de servidumbre alguno sobre los terrenos del demandante, y ordenó que dichos demandados removieran y destruyeran aquella parte de una escalera que sobresalía hacia la finca del demandante.
 La prueba fué sumamente contradictoria. Los demandados trataron de probar que la supuesta escalera que servía de estorbo se hallaba enteramente en su propia finca. En parte, trataron de hacerlo presentando su escritura de título y la declaración de un dueño anterior. Por otro lado, la prueba oral de ambas partes en nuestra opinión tendió fuertemente a sostener la conclusión de la corte de que la escalera en efecto se extendía sobre los terrenos del demandante.
Por tanto, convenimos con la corte en que cualquier su-puesta tolerancia de la escalera o cualquier convenio provi*778sional relativo a ella, no era obligatorio para el deman-dante. Torres v. Plazuela, 24 D.P.R. 479; Colón v. Plazuela, 31 D.P.R. 314. La prueba oral de ambas partes de-mostró que los demandados convinieron en remover la esca-lera, o la parte de ésta que estorbaba, tan pronto adquirie-ran un terreno' contiguo.
No convenimos con los apelantes en que el demandante-dejara de probar su derecho al remedio solicitado. La teo-ría, si la entendemos, es que una escalera salediza, de exis-tir legalmente, no constituiría una servidumbre; que no-existe tal servidumbre. Nos inclinamos a creer lo contra-rio, pero estemos o no en lo cierto al llegar a esta conclu-sión, una escalera salediza constituye un perjuicio para el terreno invadido, y el demandante tiene derecho a que sea removida. Esto puede hacerlo, ya titule su caso de “nega-toria de servidumbre,” injunction mandato rio, o cualquiera otra forma de acción que le otorgue el remedio interesado* La cuestión esencial resuelta por la sentencia es la remo-ción de la parte que sobresale de la escalera.

Debe confirmarse la sentencia apelada-